Citation Nr: 9912678	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-03 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, 
as a result of a near drowning accident on July 2, 1989.


REPRESENTATION

Appellant represented by:	G. Martin Meyers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant's spouse and daughter






INTRODUCTION

The veteran had active service from March 1940 to August 
1945, and from August 1945 to August 1959.  The veteran is a 
nursing home patient with advancing Alzheimer's disease; his 
wife acts on his behalf. 

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1995 decision denying the 
benefits sought on appeal..  The veteran timely appealed this 
adverse determination.


REMAND

The veteran's January 1997 substantive appeal includes a 
request for a hearing before a Member of the Board at the RO 
(Travel Board hearing), to be held following a hearing at the 
local level.  A hearing before RO personnel was held in April 
1997.  Thereafter, the veteran's wife reiterated the request 
for a Travel Board hearing in a second VA Form 1-9, Appeal to 
the Board of Veterans' Appeals, filed in November 1997.  The 
veteran's attorney was unable to appear at a travel board 
hearing scheduled in October 1998; in his notification 
letter, he also advised that the appellant's wife had moved 
to Boise, Idaho, and requested that the appeal be transferred 
to the VA Regional Office in that vicinity for a new hearing 
date.

In view of the foregoing, this claim is hereby remanded to 
the RO for the following actions:

1.  The RO should transfer the claims 
file to the Boise, Idaho, VA Regional 
Office.

2.  The Boise RO should schedule a Travel 
Board hearing in the veteran's appeal at 
the earliest available opportunity, with 
notice to the veteran's wife through her 
attorney, and at her new address:  [redacted] 
[redacted],. 

3.  Unless the veteran (through 
correspondence from his wife) clearly 
indicates (preferably, in a signed 
writing) that he no longer desires such a 
hearing, the hearing should be held, and 
the claims file should immediately be 
returned to the Board.  Otherwise, the 
claims file should be returned, in 
accordance with current applicable 
procedures, after the date of the 
hearing.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









